Citation Nr: 1512676	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that the RO considered the VA medical records in the March 2013 statement of the case, and that the other records are either duplicative  or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) (50 percent), tinnitus (10 percent), and bilateral hearing loss (noncompensable).  

2. The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2011 letter advised the Veteran of the evidence and information necessary to substantiate the claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also included notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran's VA medical records indicate that the Veteran was an inactive patient at VA.  In his April 2012 notice of disagreement, the Veteran reported that he dealt with his PTSD on his own and did not seek treatment.  The Board also notes that the Veteran has reported that he receives Social Security Administration (SSA) benefits.  However, the RO determined that the Veteran was not receiving disability benefits from SSA, per a September 2011 SSA data search.  Also, the RO obtained employment information from his former employer in October 2011.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Although the Veteran reported that a co-worker might have information, in an October 2011 statement, he did not provide a statement from that co-worker.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. TDIU Claim

The Veteran contends that his service-connected disabilities render him unemployable.  Specifically, he claims that he quit his job four years before he had planned to due to his PTSD symptoms of short term memory loss and concentration problems.  He reports that he believed that he could no longer perform his job.  (April 2013 VA Form 9).

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992). The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation. Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of this analysis, disabilities resulting from common etiology or a single accident will be considered a single disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran is service-connected for PTSD (50 percent), tinnitus (10 percent), and bilateral hearing loss (noncompensable).  As the Veteran's disabilities all arose from the same incident, his PTSD stressor where he was exposed to close range gunfire by a soldier on drugs, his disabilities may thus be considered a single disability for TDIU purposes.  That disability combination results in a 60 percent rating. As such, the Veteran meets the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a). 

The Veteran has not indicated that either his tinnitus or bilateral hearing loss affects his employability.  Rather, he claims that his PTSD symptoms, including short term memory loss and concentration problems, are the cause of his unemployability.  He further reports that he took early retirement because he struggled to hide his memory and concentration problems from his employer.  In his opinion, he could no longer do the job expected of him, so he quit.  (April 2013 VA Form 9).  During his June 2011 VA examination, he reported that he currently has a farm and spends time working on old farm gas engines, as well as, farm equipment.  

In June 2011, the Veteran underwent a PTSD VA examination.  The Veteran reported that he took early retirement because of concentration difficulties; his boss would give him instructions, but could not remember what his boss said.  He has also reported sometimes not being able to answer questions due to his mind wandering, and having memory loss when starting a new project, which would result in his not remembering his first project.  Due to such problems, the Veteran felt that it would be best for him to take early retirement.  The VA examiner found that the Veteran's PTSD caused reduced reliability and productivity.

In October 2011, the Veteran's former employer, the U.S. Department of Agriculture (USDA) reported that the Veteran had worked thre from May 1992 to May 2011, at which point he took voluntary retirement, based on his age and length of service.  His employer reported that the Veteran had no significant time last during the previous 12 months of employment.  

With respect to the Veteran's education and experience, the record reflects that he completed high school and worked with the USDA for years as a biological technician.  As such, the relevant inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

After a careful review of the Veteran's claims file, the Board finds that the Veteran is not entitled to a TDIU. As noted above, the Veteran is currently service-connected for PTSD, bilateral hearing loss, and tinnitus, but contends that only the PTSD symptoms make him unemployable.

The Board does not dispute that the Veteran has had difficulties with employment due to his PTSD symptoms.  However, the record does not support finding that the Veteran is completely unemployable due to such symptoms.  Indeed, the symptoms described by the Veteran are consistent with his 50 percent disability rating for PTSD.  Under Diagnostic Code 9411, a 50 percent disability rating is indicated by occupational and social impairment with reduced reliability and productivity.  The symptoms that the Veteran complain of, which are also indicative of a 50 percent disability rating, include difficulty in understanding complex commands, impairment of short- and long-term memory (e.g. retention of only higly learned material, forgetting to complete tasks), and difficulty in establishing and maintaining effective work and social relationships.  Additionally, by finding that the Veteran had reduced reliability and productivity, he did not find that the Veteran had total occupational impairment, which would be indicative of unemployability.

Furthermore, in contrast to the Veteran's report of work problems, his former employer, the USDA, reported that the Veteran had taken voluntary retirement, based on his age and length of service.  His employer also reported no lost time due to disability.  

Moreover, the Board finds that the Veteran is not competent to opine on a complex medical question such as the impact his service-connected disabilities have on his ability to work. 38 C.F.R. § 3.159(a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465   (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). In this regard, the competent medical evidence of the June 2011 VA examiner offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the impact of the Veteran's service-connected disabilities on his employability.   

Additionally, although the Veteran's reports of inability to remember information and answer quesitons, the VA medical records document that he did not have any problems discussing medical information and was ready to learn.  (September 2011 and October 2011 VA medical records).  In October 2011, the Veteran's audiologist indicated she discussed information with the Veteran, and that he verbalized understanding.  In a November 2011 VA audiology report, the audiologist indicated that she was able to teach the Veteran necessary information through discussion, printed handout and discussion, demonstraton, and direct "hands on".  She further noted that the Veteran verbalized understanding, was able to paraphrase important points, and was able to demonstrate the skills required.  Such reports are in contrast, the Veteran reported to his VA examiner that he could not remember tasks or engage in discussions.  Indeed, his retention of the information learned was indicated in his December 2011 VA audiology follow-up, at which time he reported getting along with his new hearing aids - he did not indicate having problems using the devices based on an inability to learn skills associated with their use.  Rather, the December 2011 audiologist again indicated that after discussion, the Veteran verbalized understanding and was able to demonstrate skills required.  
As such, while the Board accepts the Veteran's lay statements with regard to the matters he is competent to address, the Board notes that the record has varied reports as to the severity of his symptoms.  

Other than his personal lay statements, the Veteran has not provided any evidence to support his claim. If a claimant wishes assistance, he cannot passively wait for it in circumstances where he should have information that is essential in obtaining the putative evidence. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 (1991).

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. In this regard, the Board notes that the Veteran has been considered to have a 60 percent disability (as an aggregate of his 50 percent for PTSD, noncompensable bilateral hearing loss, and 10 percent for tinnitus).  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). As indicated above, despite some limitations imposed by his service-connected disabilities, the weight of the probative evidence is against a finding that the Veteran's service-connected disabilities would prevent him from employment.

In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  Though the Veteran does have difficulties due to his PTSD symptoms, such disabilities are considered as part of his 50 percent rating for that disability.  A TDIU is limited to consideration of service-connected disabilities, that interfere with his ability to work in a position commensurate with his education and experience. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.


____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


